Citation Nr: 0415937	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  00-14 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include Wolff-Parkinson-White syndrome.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for arthritis of the 
knees.

4.  Entitlement to service connection for rheumatic 
arthritis.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for labyrinthitis and 
vertigo.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fungal foot disease.

8.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease and degenerative arthritis of 
the cervical spine.  

9.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the left acromioclavicular 
joint.

10.  Entitlement to an initial compensable rating for lumbar 
disc disease with degenerative arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Anchorage, Alaska.

In a September 1999 rating decision, the RO denied service 
connection for heart disease, including Wolff-Parkinson-White 
syndrome, lung disease, vertigo, hearing loss, and arthritis 
of the knees, neck, and low back.  The RO also determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for jungle rot of the 
feet.  The veteran duly appealed the RO's decision.  

Before the matter was certified to the Board, in a November 
2002 rating decision, the RO granted service connection for 
degenerative disc disease and degenerative arthritis of the 
cervical spine, rated as 10 percent disabling, degenerative 
arthritis of the left acromioclavicular joint, rated as 10 
percent disabling, and lumbar disc disease with degenerative 
arthritis, rated as zero percent disabling.  

The grant of service connection for the cervical and lumbar 
spine disorders constitutes a full award of the benefit 
sought on appeal as to those issues.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).  In March 2003, 
however, the veteran submitted what appears to be a notice of 
disagreement with the initial ratings assigned by the RO for 
his cervical, lumbar, and left shoulder disabilities.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Because a 
statement of the case addressing these matters has not yet 
been issued, a remand for this action is necessary and is 
addressed in more detail below.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

In connection with his current appeal, the veteran requested 
a personal hearing before a Hearing Officer at the RO.  In 
September 2000, the veteran and his representative attended 
an informal hearing with a Decision Review Officer at the RO 
to discuss the issues on appeal.  Based on a September 2000 
conference report, it appears that this informal hearing 
satisfied the veteran's request.  Absent any further hearing 
request, therefore, the Board will proceed with consideration 
of the appeal.

It is noted that in a May 2000 letter, the veteran appeared 
to claim entitlement to service connection for a shrapnel 
wound to the cheek.  In a March 2003 letter, he appeared to 
claim entitlement to service connection for carpal tunnel 
syndrome.  These matters are referred to the RO for 
appropriate action.


FINDING OF FACT

The medical evidence of record establishes that the veteran 
does not have a bilateral hearing loss disability for VA 
compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an August 2001 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit or identify any additional 
information that he felt would support his claim.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim of service connection for 
hearing loss was dated in September 1999, prior to the 
enactment of the VCAA.  Obviously, therefore, the veteran did 
not receive a VCAA notice prior to the initial rating 
decision denying the claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Moreover, the record shows that 
the veteran has been given every opportunity to submit 
evidence and argument in support of his claim and the RO has 
thereafter reconsidered his claim on several occasions.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO has requested post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  
Although it appears that private treatment records from Drs. 
Worrell and Pal were not requested, there is no indication 
that such records pertain to the claim of service connection 
for hearing loss.  Moreover, the veteran has been afforded a 
VA medical examination in connection with this claim, which 
showed that the veteran does not currently have a hearing 
loss disability for VA compensation purposes.  Given the 
facts of this case, therefore, the Board finds that no 
further development action is necessary on this issue.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of hearing loss.  At his November 1971 
military separation medical examination, the veteran's ears 
were normal on clinical evaluation.  An audiometric 
examination showed that his hearing acuity was also normal, 
with findings of right and left ear pure tone thresholds of 
zero decibels at 500, 1,000, 2,000, and 4,000 hertz.

In November 1972, the veteran submitted a claim of service 
connection for jungle rot of the feet.  His application is 
silent for any mention of hearing loss.

In connection with his claim, the veteran underwent VA 
medical examination in December 1972.  No complaints or 
findings of hearing loss were noted.  The veteran's ears were 
normal.  

In October 1998, the veteran submitted an application for VA 
compensation benefits, including service connection for 
hearing loss.  The veteran argued that he had hearing loss, 
possibly due to exposure to acoustic trauma in service.  

In support of his claim, the RO obtained private treatment 
records identified by the veteran, dated from July 1986 to 
June 2003.  These records are negative for findings of a 
hearing loss disability for VA compensation purposes.  

In pertinent part, these records show that in October and 
November 1997, the veteran underwent an MRI, with views of 
the internal auditory canals, as well as an evoked potential 
study, in connection with his vague neurological complaints.  
The results of the studies were normal.  

VA clinical records show that the veteran was afforded an 
audiology consultation in September 2000.  He complained of 
occasional tinnitus with vertigo and occasional hearing 
difficulty.  He also claimed to have experienced high 
intensity noise exposure in Vietnam from guns, mortars, and 
explosives.  He denied post-service noise exposure.  
Examination revealed that hearing was within normal limits in 
the right ear.  The left ear revealed borderline normal 
hearing to mild hearing loss.  Speech discrimination was 
excellent, bilaterally.  Further testing was recommended for 
the veteran's vertigo.  

The veteran was afforded a VA medical examination in March 
2002.  He reported that he played the television loudly and 
sometimes felt as if he missed some parts of conversations, 
but otherwise noticed no problems.  His spouse indicated that 
she felt the veteran had had hearing loss since his 
separation from service.  The veteran also reported that he 
had been exposed to acoustic trauma during service, but 
denied post-service noise exposure.  Audiometric testing 
showed that right ear pure tone thresholds were 15, 20, 0, 
15, and 20 decibels at 500, 1,000, 2,000, 3,000, and 4,000 
hertz, respectively.  Right ear speech discrimination ability 
was 94 percent correct.  Left ear pure tone thresholds were 
30, 20, 10, 15, and 35 decibels at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively.  Left ear speech 
discrimination ability was 98 percent correct.  The diagnosis 
was hearing within normal limits, right ear, and a mild loss 
in the left ear.  The examiner indicated that the veteran's 
hearing loss was apparently unrelated to his active service, 
based on a review of the service medical records.  He noted, 
however, that test results indicated a cochlear site of 
dysfunction, but noted that there was insufficient 
information to determine its relation to service.  



II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis or an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2003). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2003), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

III.  Analysis

In this case, the veteran claims that service connection for 
bilateral hearing loss is warranted, as he currently has 
hearing loss as a result of exposure to acoustic trauma in 
service.

The record, however, contains no probative evidence that the 
veteran currently has hearing loss of either ear to the 
extent necessary to constitute a disability for service 
connection purposes under the applicable criteria.  38 C.F.R. 
3.385.  In fact, the veteran's claims folder, containing 
medical records spanning more than thirty years, does not 
contain one single piece of probative evidence showing that 
the veteran has ever had a hearing loss disability for VA 
compensation purposes.  The Board notes that VA clinical 
records show decreased hearing acuity in the left ear.  
Nonetheless, such records show that the left ear hearing loss 
is not severe enough to be considered a disability for VA 
compensation purposes under 38 C.F.R. § 3.385.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
other words, in the absence of proof of present disability 
there can be no valid claim.  As there is no competent 
medical evidence of a current hearing loss disability in this 
case, as defined by the applicable regulation, the claim must 
be denied.

As the preponderance of the evidence is against the claim of 
service connection for a bilateral hearing loss, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

As noted above, the veteran has also claimed entitlement to 
service connection for numerous additional disabilities, 
including Wolff-Parkinson-White syndrome and a balance 
disorder.  The veteran argues that his Wolff-Parkinson-White 
syndrome, which he states was diagnosed in 1986, is due to 
exposure to herbicides or other chemicals in Vietnam and/or 
antimalarial drugs he took in service.  He has also argued 
that his labyrinthitis and vertigo are associated with 
herbicide exposure.  

Neither disorder is among the presumptive diseases associated 
with herbicide exposure.  38 C.F.R. §§ 3.307, 3.309 (2003).  
Nonetheless, the veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. 
Brown, 10 Vet. App. 155 (1997).

In that regard, the record shows that the veteran served in 
Vietnam during the Vietnam era; therefore, he is presumed to 
have been exposed to herbicides.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § §§ 3.307, 3.309 (2003).  In addition, the 
service medical records note that anti-malarial drugs were 
administered.  Other than the veteran's contentions, however, 
the record currently contains no medical evidence addressing 
the etiology of the veteran's Wolff-Parkinson-White syndrome 
or his labyrinthitis and vertigo.  Thus, an examination and 
medical opinion is necessary.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).

Here, it is noted that in clinical settings, the veteran has 
claimed that his private physicians believe that his claimed 
dizziness is caused by "chemicals during Vietnam."  The 
veteran is advised that the medical evidence currently of 
record contains absolutely no indication of a relationship 
between his current complaints of dizziness and his claimed 
exposure to chemicals in Vietnam.  Thus, he is advised that 
it would be to his benefit to submit such evidence.  Stuckey 
v. West, 13 Vet. App. 163 (1999).

The veteran has also claimed entitlement to service 
connection for arthritis of the knees.  The service medical 
records show that the veteran complained of knee pain on one 
occasion in service in June 1970.  No diagnosis was noted and 
the remaining service medical records are negative for 
complaints or abnormalities pertaining to the knees.  At his 
November 1971 military separation medical examination, the 
veteran's lower extremities and musculoskeletal system were 
normal.  

The post-service medical record contains notations of knee 
pain.  It is inconsistent, however, as to whether the veteran 
currently has arthritis.  In any event, the record contains 
no medical evidence addressing the etiology of the veteran's 
claimed post-service knee disorder.  Thus, an examination and 
medical opinion is necessary.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).

In addition, the Board notes that the record on appeal 
appears to be incomplete.  For example, in March 2000, the 
veteran submitted a completed VA Form 21-4142, on which he 
identified two private physicians, Dr. Worrell and Dr. Pal, 
who treated him for unnamed disabilities from 1996 to 1998.  
These records have not yet been requested.  Under the VCAA, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Thus, these records should 
be requested, particularly in light of the fact that the 
record currently contains absolutely no medical evidence 
whatsoever showing that the veteran currently has a chronic 
lung disorder or rheumatoid arthritis, two disabilities for 
which he seeks service connection.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2003).  Likewise, 
the record contains no medical evidence showing that the 
veteran currently has a fungal foot disease which was 
incurred in or aggravated during service.

Finally, it is noted that in a November 2002 rating decision, 
the RO granted service connection for degenerative disc 
disease and degenerative arthritis of the cervical spine, 
rated as 10 percent disabling, degenerative arthritis of the 
left acromioclavicular joint, rated as 10 percent disabling, 
and lumbar disc disease with degenerative arthritis, rated as 
zero percent disabling.  In March 2003, the veteran submitted 
what appears to be a notice of disagreement with the initial 
ratings assigned by the RO for his cervical, lumbar, and left 
shoulder disabilities.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Because a statement of the case addressing these 
matters has not yet been issued, a remand for this action is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, this matter is remanded for the 
following:

1.  The RO should issue a statement of 
the case to the veteran and any 
representative addressing the issues of 
entitlement to an initial rating in 
excess of 10 percent for degenerative 
disc disease and degenerative arthritis 
of the cervical spine; entitlement to an 
initial rating in excess of 10 percent 
for degenerative arthritis of the left 
acromioclavicular joint; and entitlement 
to an initial compensable rating for 
lumbar disc disease with degenerative 
arthritis.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2003).  
These issues should then be returned to 
the Board for further appellate 
consideration, only if an appeal is 
properly perfected.

2.  The RO should contact the private 
physicians identified by the veteran in 
the March 2000 VA Form 21-4142 and 
request copies of treatment records 
pertaining to the veteran. 

3.  The RO should also contact the 
veteran and afford him the opportunity to 
identify VA and non-VA providers who may 
possess additional treatment records 
pertaining to his claims of service 
connection for a heart disability, to 
include Wolff-Parkinson-White syndrome, a 
chronic lung disease, arthritis of the 
knees, rheumatic arthritis, labyrinthitis 
and vertigo, and a fungal foot disease.  
After securing the necessary release, the 
RO should obtain any records identified 
by the veteran.

4.  The veteran should be afforded 
appropriate VA medical examination(s) to 
determine the nature and etiology of his 
claimed heart disability, to include 
Wolff-Parkinson-White syndrome, lung 
disability, knee disability, rheumatic 
arthritis, balance disorder, and fungal 
foot disease.  The claims folder should 
be provided to the examiner in connection 
with the examination of the veteran.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran 
currently has a heart disability, to 
include Wolff-Parkinson-White syndrome, a 
lung disability, a knee disability, 
rheumatic arthritis, labyrinthitis and 
vertigo, or a fungal foot disease.  If 
any such disorders are identified on 
examination, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any such disorders are causally 
related to the veteran's military service 
or any incident therein.  The examiner 
should be requested to indicate his 
review of the claims folder and provide a 
rationale for any opinion expressed.  If 
an opinion cannot be provided without 
resort to mere speculation or conjecture, 
this should be commented upon in the 
report.

The RO should then readjudicate the claims.  If the benefits 
sought on appeal remain denied, the veteran and any 
representative should be provided a supplemental statement of 
the case and an opportunity to respond.  Thereafter, the case 
should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



